Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the metal material,” which is not previously recited in claim 3 or any of the claims from which claim 3 depends.  It is unclear what the metal material is that is interacting with the wire.  For the purposes of examination, it is understood that “the metal material” is “a metal material of the idlers.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107324141 A to Haifeng in view of U.S. 5,060,395 to Pepin. 
Regarding claim 1, Haifeng teaches a wire feeding unit (Fig. 1; Abstract) comprising: 
a driving roller which rotates by a driving force of the driving motor (Fig. 1 shows the belt 2 is driven by a roller); 
a belt 2 that interlocks with the driving roller, the belt configured to be brought into contact with the a wire to be introduced to the wire feeding unit (Fig. 1; P. 3; the cable, i.e., a wire, is transported along the conveyor belt 2); and 
a plurality of idlers 7 configured to directly contact the wire while directly supporting the wire to be introduced to the wire feeding unit at a position where the wire contacts the belt and assist feeding of the wire along a feeding direction of the belt in a free-rotation state (Fig. 1; P. 3; wire is fed through guide 6 to the location where the contact rollers 7 directly contact and support the wire as it is contacted by the belt, thus assisting with feeding the wire).
Haifeng fails to explicitly teach a driving motor, a plurality of driven rollers arranged such that outer circumferential surfaces thereof are positioned on a same line, and a belt that interlocks with the plurality of driven rollers.  Haifeng teaches the belt is driven by wheels, but is silent regarding the component used to drive the wheels and belt.
Pepin teaches a wire feeding unit (Abstract) comprising 
a driving motor 20 (Figs. 1-3; Col. 5, Lns. 57-67) and a driving roller 62 which rotates by a driving force of the driving motor 20 (Figs. 1, 7, and 8; Col. 6, Lns. 44-62); 
a plurality of driven rollers 61, 78, and 79 arranged such that outer circumferential surfaces thereof are positioned on a same line (Figs. 1, 7, and 8; Col. 6, Lns. 44-62); and 
a belt that interlocks with the driving roller 62 and the plurality of driven rollers 61, 78, and 79 , the belt configured to be bright into contact with a wire to be introduced to the wire feeding unit by being drawn into a side of the driven rollers (Figs. 1, 7, and 8; Col. 6, Lns. 44-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeding unit of Haifeng to provide the driving motor as taught by Pepin so that the conveyor belt does not have to be manually driven, and it also would have been obvious to provide the driven rollers as taught by Pepin so that the wire transfer channel formed by the belt is better defined and maintained in a desired position and shape (Pepin, Col. 6, Lns. 58-62; "[t]he lower flight 18A of upper feed belt 18 is supported against upward flexing movement by two idler rollers 78 and 79").
Regarding claim 2, modified Haifeng teaches the wire feeding unit of claim 1, wherein each of the plurality of idlers 7 has a guide groove 72 formed on an outer circumferential surface thereof to allow the wire to be seated therein (Figs. 1 and 3-4; PP. 3-4; the contact rollers 7 include necks 72 that interact with the wire, and it is also noted that the entire inner portion of the contact roller between the side walls shown in Fig. 3 could be a groove).
Regarding claim 3
Regarding claim 4, modified Haifeng teaches the wire feeding unit of claim 2, wherein a depth of the guide groove is formed to be equal to a radius of the wire to be introduced to the wire feeding unit and a surface of the guide groove is in contact with a half of an outer circumferential surface of the wire (Figs. 1 and 3-4; PP. 3-4; the radius of the wire depends on the wire being used in the wire feeding unit, and thus a wire that has such a radius could be fed with the unit).
Regarding claim 5, modified Haifeng teaches the wire feeding unit of claim 1, wherein the plurality of idlers 7 are positioned so as to correspond to each of the plurality of driven rollers (Fig. 1; the idlers are positioned to correspond with the driven rollers such that the wire is transported).
Regarding claim 6, modified Haifeng teaches the wire feeding unit of claim 5, further comprising a cover portion 4 having an auxiliary guide 6 which is a groove configured to guide the wire to be introduced to the wire feeding unit in an auxiliary manner along an arrangement of the plurality of idlers (Fig. 1; P. 3; support 4 covers the belt 2 and idlers 7, and the guide 6 has a groove to receive the wire such that it is guided to the idlers 7 and the belt 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0274442 A1 to Perry in view of Haifeng.
Regarding claim 7, Perry teaches a wire bending apparatus (Abstract) comprising: 
a wire inserter 16 (Fig. 1; Paras. [0023]-[0024]); 
a wire feeding unit 14a, 14b which is configured to feed a wire that is to be fed through the wire inserter (Fig. 1; Para. [0023]); and 
a head portion 20 which bends or folds the wire to be fed through the wire feeding unit (Fig. 1; Para. [0024])
wherein the wire feeding unit comprises a driving motor 56 and a driving roller 14a, 14b that rotates by a driving force of the driving motor (Figs. 6-7; Para. [0030]).
Perry fails to explicitly teach wherein the wire feeding unit comprises a plurality of driven rollers arranged such that outer circumferential surfaces thereof are positioned on a same line; a belt which interlocks the driving roller and the plurality of driven rollers and configured to be brought into contact with the wire, which is drawn into a side of the driven rollers, on a side of the plurality of driven rollers; and a plurality of idlers configured to directly support the wire on a side in which the wire and the belt are in contact with each other and configured to assist feeding of the wire along a feeding direction of the belt in a free-rotation state.
Haifeng teaches a wire feeding unit (Fig. 1; Abstract) wherein the wire feeding unit comprises 
a driving roller which rotates by a driving force of the driving motor (Fig. 1 shows the belt is driven by a roller); 
a belt 2 which interlocks the driving roller is brought into contact with a wire (Fig. 1; P. 3; the cable, i.e., the wire, is transported along the conveyor belt 2); and 
a plurality of idlers 7 configured to directly support the wire on a side in which the wire and the belt are in contact with each other and configured to assist feeding of the wire along a feeding direction of the belt in a free-rotation state (Fig. 1; P. 3; wire is fed through guide 6 to the location where the contact rollers 7 directly contact and support the wire as it is contacted by the belt, thus assisting with feeding the wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire bending apparatus of Perry to include the wire feeding unit of Haifeng so that the force on the wire in the course of conveying can be reduced, thus reducing damage on the wire (Haifeng, P. 3).
Pepin teaches a wire feeding unit (Abstract) comprising
a plurality of driven rollers 61, 78, and 79 arranged such that outer circumferential surfaces thereof are positioned on a same line (Figs. 1, 7, and 8; Col. 6, Lns. 44-62); and 
a belt which interlocks the driving roller 62 and the plurality of driven rollers  61, 78, and 79 and configured to be brought into contact with the wire, which is drawn into a side of the driven rollers, on a side of the plurality of driven rollers (Figs. 1, 7, and 8; Col. 6, Lns. 44-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the wire feeding unit of Perry to provide the driven rollers of Pepin so that the wire transfer channel formed by the belt is better defined and maintained in a desired position and shape (Pepin, Col. 6, Lns. 58-62; "[t]he lower flight 18A of upper feed belt 18 is supported against upward flexing movement by two idler rollers 78 and 79").
Response to Arguments
Applicant’s arguments and amendments filed March 25, 2021 have been fully considered and are persuasive with respect to the objections to the drawings and some of the 35 U.S.C. 112 rejections.  The objection to the drawings and the rejection under 112 of claims 1-2 and 4-7 have been withdrawn. 
Applicant's arguments and amendments are not persuasive with respect to the remaining 35 U.S.C. 112 rejection.  Applicant has not amended claim 3 to address the indefinite language or provided an argument as to why the language is not indefinite.  Accordingly, the rejection of claim 3 under 35 U.S.C. 112 is maintained.
Applicant’s arguments and amendments with respect to the rejections of claims 1 and 5 under 35 U.S.C. 102 and claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the newly cited art that teaches the claim limitations added through amendments, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725